FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Inscription in Securities Register No. 175 Santiago, October 23, 2014. Ger. Gen. No. 90/2014. Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador Bernardo O’Higgins 1449 Santiago, Chile Ref.: SIGNIFICANT EVENT Dear Sir, In accordance with articles 9 and 10 under Securities Market Law 18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis S.A., we hereby inform you of the following significant event: In connection with the significant events previously published on September 11 th and 17 th , and on October 8 th and 21 st , 2014 we report that, as of today, Endesa, S.A. finalized the sale of 9,967,630,058 directly held Enersis S.A. shares to Enel Energy Europe, S.R.L., equal to 20.3% of Enersis S.A.’s equity. Additionally, Endesa, S.A. sold 100% of the shares of Endesa Latinoamérica, S.A. (which owned 19,794,583,473 Enersis S.A. shares, equal to 40.32% of Enersis S.A.’s equity) to Enel Energy Europe, S.R.L. This transference was registered today in Enersis S.A.’s Shareholders’ Register. Endesa, S.A. is controlled in 92.063% by Enel Energy Europe S.R.L Consequently, due to the completed transference, Endesa Latinoamérica, S.A will now be 100% controlled by Enel Energy Europe S.R.L In turn, Enel Energy Europe S.R.L. is controlled 100% by its parent company Enel SpA, an Italian company which is listed on the Milan Stock Exchange. Accordingly, and as a result of the transfers of shares mentioned above, Enel SpA continues to be the final controller of Enersis S.A., and, hereafter, such control will be exercised through Enel Energy Europe S.R.L., which replaces Endesa, S.A., with 20.3% of the shares issued by Enersis S.A. and through Endesa Latinoamérica, S.A., and its ownership of 40.32% of the shares issued by Enersis S.AAttached is an explanatory chart of Enersis S.A which demonstrates the control structure before and after the transaction. Sincerely, Domingo Valdés Prieto Head Legal Counsel Ángel Chocarro Administration Manager c.c. Bolsa de Comercio de Santiago ( Santiago Stock Exchange) . Bolsa Electrónica de Chile ( Electronic Stock Exchange of Chile ) . Bolsa de Corredores de Valparaíso ( Valparaíso Stock Exchange) . Banco Santander Santiago – Representatives of the Bond Holders. Comisión Clasificadora de Riesgos ( Risk Classification Commission) . ENERSIS S.A. OWNERSHIP STRUCTURE 1. FORMER OWNERSHIP STRUCTURE . 2. CURRENT OWNERSHIP STRUCTURE . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Domingo Valdés Prieto Title:Head Legal Counsel By: /s/ Ángel Chocarro Title:Administration Manager Date:October 24, 2014
